Picket, J.: I concur in denying the application for a common law writ of certiomri. No case is made for that writ. I think, however, that upon cause shown, as, for palpable error on the face of the record, this court may, in any case, and in special cases ought to, award a writ of error, although the right to such writ be hot given by statute. I concede to the legislature the power to restrict the rights of •parties to take an appeal or to sue out a writ of error; ■ but I can not concede the power to deprive this court of its appellate jurisdiction, in any case. In several cases in which the question has arisen as to the right to maintain an appeal to this court, or to sue out a writ of error from this court, under the provisions of the Appellate Court act and the Practice act, phraseology has been employed which would seem to indicate that it was a question affecting the jurisdiction of this court. The use of that form of expression I am satisfied was inaccurate and unnecessary. The constitution provides that the Supreme Court shall have original jurisdiction in certain enumerated cases, and appellate jurisdiction in all other cases. Of this appellate jurisdiction, in my opinion, this court can not be deprived, however competent it may be for the General Assembly to limit and restrict the right of a party to demand a review of his case by the court of last resort. No doubt the right of appeal may be taken away altogether, and the right to demand a writ of error may be restricted, but the power of this court to award a writ of error can not, in any case, be abridged. In my view, the proper course for the plaintiff to pursue, is, upon cause shown, to move in this court for a writ of error, and I think this record on its face shows a case where such a motion ought to be sustained. I further think that we ought not noto to regard the form of the application, but that we might with propriety, on this application, award a writ of error. The party, by his .motion, in substance asks us to review the proceeding;—and although he suggests a writ of certiorari, (which I think is not the appropriate, writ,) this suggestion might properly be disregarded and the proper writ ordered to issue.